DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Response to Amendment
The amendment filed on 07/07/2022 has been entered. Claims 1-23 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US Pub No. US 2016/0074005) in the view of Corl (US Pub No. US 2013/0303907, herein Corl 2) and Hancock (US Pub No. US 2010/0174190).
Regarding claim 1, Corl teaches an intraluminal ultrasound imaging system, comprising (figure 1, element 100, para.0017): 
a patient interface module (PIM) communicatively disposed between a processing system and an intraluminal ultrasound device configured to be positioned within a body lumen of a patient (figure 1, element 112, 0023; “(PIM) 112 coupled to the proximal end of the instrument 102. The PIM 112 is operable to receive medical sensor data collected by the instrument 102 and the corresponding sensors 106, and is operable to transmit the received data to the processing system 114.”), the PIM comprising:
 a transmitter (figure 2, pulser), 
an analog to digital converter (ADC) (figure 2, elements 204 and 206, para. 0031), 
a signal path disposed between the T/R and the ADC (Figure 2, element 202, para. 0030;  signal separator 202 includes a number of low-pass, high-pass, and/or band-pass filters. For example, in an embodiment, pressure data is reported as a DC and low-frequency signal (e.g., approximately 100 Hz and below), while the ultrasonic echo signal carrying the flow-related Doppler ultrasound echo signal has a higher characteristic frequency (e.g., in the ultrasonic frequency range, typically 10 MHz and higher). Accordingly, the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. Of course, these embodiments are merely exemplary, and other types of signal separation are both contemplated and provided for.), and 
a communication device comprising a communication cable (para. 0023; “the PIM 112 transmits the medical sensor data over a USB connection, but in other embodiments an Ethernet connection, a Thunderbolt connection, a FireWire connection, or some other high-speed data bus connection can be utilized.”), wherein the PIM is configured to:
 transmit, with the transmitter, a first signal to the intraluminal ultrasound device (figure 2, the pulser, para. 0024, the PIM pulser can send pulses to a transducer to trigger it to transmit ultrasound energy); 
receive an ultrasound echo signal associated with the first signal from the intraluminal ultrasound device (para. 0023, PIM receives the echo signals from the intraluminal device and process the signals then transmit it to the processing system);
process the ultrasound echo signal on the signal path, thereby generating a processed ultrasound echo signal, prior to digitizing the ultrasound echo signal (paras. 0024 and 0030-0031; the PIM performs amplification, filtering, time-stamping, identification, and/or aggregating of the data…., the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206); 
digitize the processed ultrasound echo signal with the ADC to generate a digitized ultrasound echo signal (para. 0031; After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206);
convert the digitized ultrasound echo signal to a second signal communicable via the communication device (para. 0036; The digitized sensor data is provided to a signal processor 208, the signal processor 208 may perform baseband conversion, filtering, interpolation, noise reduction, integrate-and-hold, and/or other signal processing tasks on digitized Doppler-shifted ultrasound echo data before providing this processed, flow-related data to other components of the diagnostic system 100 such as the processing system 114 via the interface subunit 210); and 
transmit the second signal to the processing system via the communication cable of the communication device (para 0036, transmit the second signal via the interface subunit to the processing system 114).
However, Corl fails to explicitly teach a transmit/receive (T/R) switch; direct, with the T/R switch, the ultrasound echo signal to the signal path; wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal.
Corl 2, in the same field of endeavor, teaches a transmit/receive (T/R) switch (figure 6, element 230, para. 0060; the PIM 200 includes an encoder 210, a transmitter 220, an ultrasound transmit/receive (T/R) switch 230); 
direct, with the T/R switch, the ultrasound echo signal to the signal path (para. 0061; The T/R switch 230 protects the delicate circuitry of the amplifier 250 from the high-voltage transmit pulses while permitting the low amplitude echo signals to pass freely to the amplifier input. The rotary transformer 240 allows the transmit pulses and the echo signals to pass between the stationary elements of the PIM 200 and the rotating imaging core 110 that carries the transducer 118.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl to incorporate the teachings of Corl 2 to provide a T/R switch which direct the ultrasound echo signal to the signal path. Doing so would protect the delicate circuitry of the amplifier  from the high-voltage transmit pulses while permitting the low amplitude echo signals to pass freely to the amplifier input as disclosed within Corl 2 in para. 0061.
However, Corl in the view of Corl 2 failed to teach wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal.
Hancock, in the same field of endeavor, teaches wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal (figure 4, step 402, para. 0039; The received analog echo signals are passed via lead lines within the catheter 120 from the probe 122 to a patient interface module (PIM) wherein, during step 402, the signals are initially filtered and amplified. The purpose of this stage is to remove frequency components that constitute known noise (at both high and low frequency ranges)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl in the view of Corl 2 to incorporate the teachings of Hancock to provide a step of processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal. Doing so would provide an improved image that suffers less from saturation as disclosed within Hancock in para. 0027.

Regarding claim 2, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the processing system is configured to generate an intraluminal ultrasound image representative of the ultrasound echo signal based on the second signal and to display the intraluminal ultrasound image on a display device in communication with the processing system (para. 0025, the processing system receives the second signal from the PIM and further process the data to produce an image that can be displayed on the monitor 116).

Regarding claim 3, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the communication cable is an Ethernet cable (para. 0023).

Regarding claim 4, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the communication cable is a USB cable (para. 0023).

Regarding claim 5, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the PIM further comprises a controller in communication with the transmitter, the ADC, and the communication device (figure 2, element 208, paras. 0028 and 0036).

Regarding claim 6, Corl teaches the intraluminal ultrasound imaging system of claim 5, wherein the controller is a field- programmable gate array (FPGA) (para. 0036).

Regarding claim 7, Corl teaches the intraluminal ultrasound imaging system of claim 1, however fails to explicitly teach wherein the intraluminal ultrasound device comprises: a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion; and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating. 
Corl 2, in the same field of endeavor, teaches a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion (figure 2, element 110, para 0038; The rotating imaging core 110 extends through the sheath 120 to distally terminate in a transducer housing 116); and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating (figure 2, element 118, paras 0035 and 0038; As the driveshaft rotates (typically at approximately 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then receives the returning ultrasound echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer. The rotating imaging core 110 extends through the sheath 120 to distally terminate in a transducer housing 116, which houses the transducer 118.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl to incorporate the teachings of Corl 2 to provide a rotational IVUS catheter. Doing so would offer more details and better resolution.

Regarding claim 8, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the intraluminal ultrasound device is an intravascular ultrasound (IVUS) device configured to be positioned within a blood vessel (figure 1, element 102, para. 0020).

Regarding claim 9, Corl teaches the intraluminal ultrasound imaging system of claim 1, wherein the signal path comprises a differential signal path (figure 2, element 202, paras. 0029-0030; the instrument 102 supplies more than one type of data on the same set of electrical conductors or other communication pathway, the signal separator 202 discriminates between the data types to provide a different type or modality of data at each output. For example, in the illustrated embodiment, the signal separator 202 separates pressure data reported by the instrument 102 from flow-related data also reported by the instrument 102)

Regarding claim 10, Corl teaches the intraluminal ultrasound imaging system of claim 9, wherein the differential signal path comprises one or more amplifiers and bandpass filters (figure 2, element 202, paras. 0030 and 0031; different data types have different characteristic frequencies, and the signal separator 202 includes a number of low-pass, high-pass, and/or band-pass filters. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier.).

Regarding claim 11, Corl teaches a method of intraluminal ultrasound imaging, comprising (figure 1, element 100, para.0017):
transmitting , with a patient interface module (PIM), a first signal with an intraluminal ultrasound device positioned within a body lumen of a patient (figure 2, the pulser, para. 0032, the PIM pulser can send pulses to a transducer to trigger it to transmit ultrasound energy), wherein the PIM is communicatively disposed between the intraluminal ultrasound device and a processing system (figure 1, element 112, para. 0024);
receiving, with the PIM, an ultrasound echo signal associated with the first signal from the intraluminal ultrasound device (para. 0023, PIM receives the echo signals from the intraluminal device and process the signals then transmit it to the processing system);
wherein the signal path is disposed between the T/R and the ADC (Figure 2, element 202, para. 0030;  signal separator 202 includes a number of low-pass, high-pass, and/or band-pass filters. For example, in an embodiment, pressure data is reported as a DC and low-frequency signal (e.g., approximately 100 Hz and below), while the ultrasonic echo signal carrying the flow-related Doppler ultrasound echo signal has a higher characteristic frequency (e.g., in the ultrasonic frequency range, typically 10 MHz and higher). Accordingly, the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. Of course, these embodiments are merely exemplary, and other types of signal separation are both contemplated and provided for.)
processing the ultrasound echo signal on the signal path, thereby generating a processed ultrasound echo signal, prior to digitizing the ultrasound echo signal (paras. 0024 and 0030-0031; the PIM performs amplification, filtering, time-stamping, identification, and/or aggregating of the data…., the signal separator 202 passes the composite signal through a low-pass filter to extract the pressure-related data and through a high-pass filter to extract the flow-related data. After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206); 
digitizing the processed ultrasound echo signal with the ADC to generate a digitized ultrasound echo signal (para. 0031; After separation, one or more of the data signals may be amplified. In the illustrated embodiment, the flow data is amplified by the illustrated amplifier, signal data are amplified prior to analog-to-digital conversion. The amplified data is digitized using analog-to-digital converters such as ADC 206);
converting, with a controller in the PIM, the digitized ultrasound echo signal to a second signal communicable via a communication device (para. 0036); and
 transmitting the second signal to the processing system via the communication device (para 0036, transmit the second signal via the interface subunit to the processing system 114).
However, Corl fails to explicitly teach directing, with a transmit/receive T/R switch, the ultrasound echo signal to the signal path; wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal.
Corl 2, in the same field of endeavor, teaches directing, with a transmit/receive T/R switch, the ultrasound echo signal to the signal path (para. 0061; The T/R switch 230 protects the delicate circuitry of the amplifier 250 from the high-voltage transmit pulses while permitting the low amplitude echo signals to pass freely to the amplifier input. The rotary transformer 240 allows the transmit pulses and the echo signals to pass between the stationary elements of the PIM 200 and the rotating imaging core 110 that carries the transducer 118.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl to incorporate the teachings of Corl 2 to provide a T/R switch which direct the ultrasound echo signal to the signal path. Doing so would protect the delicate circuitry of the amplifier  from the high-voltage transmit pulses while permitting the low amplitude echo signals to pass freely to the amplifier input as disclosed within Corl 2 in para. 0061.
However, Corl in the view of Corl 2 failed to teach wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal.
Hancock, in the same field of endeavor, teaches wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal (figure 4, step 402, para. 0039; The received analog echo signals are passed via lead lines within the catheter 120 from the probe 122 to a patient interface module (PIM) wherein, during step 402, the signals are initially filtered and amplified. The purpose of this stage is to remove frequency components that constitute known noise (at both high and low frequency ranges)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl in the view of Corl 2 to incorporate the teachings of Hancock to provide a step of processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal. Doing so would provide an improved image that suffers less from saturation as disclosed within Hancock in para. 0027.

Regarding claim 12, Corl teaches the method of claim 11, further comprising displaying, with a display device in communication with the processing system, an intraluminal ultrasound image representative of the ultrasound echo signal (para. 0025, the processing system receives the second signal from the PIM and further process the data to produce an image that can be displayed on the monitor 116).

Regarding claim 13, Corl teaches the method of claim 12, further comprising formatting, by the PIM, the ultrasound echo signal according to an image display format of the display device (para. 0025).

Regarding claim 14, Corl teaches the method of claim 11, wherein the communication device is an Ethernet cable (para. 0023).

Regarding claim 15, Corl teaches the method of claim 11, wherein the communication device is a USB cable (para. 0023).

Regarding claim 16, Corl teaches the method of claim 11, wherein the controller is a field-programmable gate array (FPGA) (para. 0036).

Regarding claim 17, Corl teaches the method of claim 11, further comprising converting the digitized ultrasound echo signal to a second signal with an Ethernet physical layer (PHY) device (para. 0023).

Regarding claim 18, Corl teaches the method of claim 11, wherein the signal path comprises a differential signal path (figure 2, element 202, paras. 0029-0030; the instrument 102 supplies more than one type of data on the same set of electrical conductors or other communication pathway, the signal separator 202 discriminates between the data types to provide a different type or modality of data at each output. For example, in the illustrated embodiment, the signal separator 202 separates pressure data reported by the instrument 102 from flow-related data also reported by the instrument 102).

Regarding claim 19, Corl teaches the method of claim 11, however fails to explicitly teach wherein the intraluminal ultrasound device comprises: a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion; and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating. 
Corl 2, in the same field of endeavor, teaches a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion (figure 2, element 110, para 0038; The rotating imaging core 110 extends through the sheath 120 to distally terminate in a transducer housing 116); and an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating (figure 2, element 118, paras 0035 and 0038; As the driveshaft rotates (typically at approximately 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then receives the returning ultrasound echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer. The rotating imaging core 110 extends through the sheath 120 to distally terminate in a transducer housing 116, which houses the transducer 118.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl to incorporate the teachings of Corl 2 to provide a rotational IVUS catheter. Doing so would offer more details and better resolution.

Regarding claim 20, Corl teaches the method of claim 11, wherein the intraluminal ultrasound device is an intravascular ultrasound (IVUS) device configured to be positioned within a blood vessel (figure 1, element 102, para. 0020).
Regarding claim 21, Corl in the view of Corl 2 teaches the intraluminal ultrasound imaging system of claim 1, however fails to explicitly teach wherein the canceled common mode noise comprises white noise or flicker associated with image processing.
Hancock, in the same field of endeavor, teaches wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise comprises white noise or flicker associated with image processing (figure 4, step 402, paras. 0039, 0075, and 0088; The received analog echo signals are passed via lead lines within the catheter 120 from the probe 122 to a patient interface module (PIM) wherein, during step 402, the signals are initially filtered and amplified. The purpose of this stage is to remove frequency components that constitute known noise (at both high and low frequency ranges). Compensation coefficients are relatively easily rendered that avoid signal saturation and a noise signal floor. ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corl in the view of Corl 2 to incorporate the teachings of Hancock to provide a step of processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal. Doing so would provide an improved image that suffers less from saturation as disclosed within Hancock in para. 0027.

Regarding claim 22, Corl teaches the intraluminal ultrasound imaging system of claim 5, wherein the controller is configured to convert the digitized ultrasound echo signal to the second signal (para. 0036; The digitized sensor data is provided to a signal processor 208, the signal processor 208 may perform baseband conversion, filtering, interpolation, noise reduction, integrate-and-hold, and/or other signal processing tasks on digitized Doppler-shifted ultrasound echo data before providing this processed, flow-related data to other components of the diagnostic system 100 such as the processing system 114 via the interface subunit 210).

Regarding claim 23, Corl teaches the method of claim 11, wherein the digitized ultrasound echo signal is converted to the second signal by a controller of the PIM (para. 0036; The digitized sensor data is provided to a signal processor 208, the signal processor 208 may perform baseband conversion, filtering, interpolation, noise reduction, integrate-and-hold, and/or other signal processing tasks on digitized Doppler-shifted ultrasound echo data before providing this processed, flow-related data to other components of the diagnostic system 100 such as the processing system 114 via the interface subunit 210).
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art reference of Corl does not teach a signal path disposed between the T/R switch and the ADC. wherein processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal. The Corl reference teaches a signal separator which preforms filtering and amplification of the ultrasound signal before transferring it to the ADC as disclosed in paragraphs 0029-0031. However, Corl fails to teach a T/R switch and processing the ultrasound echo signal on the signal path comprises canceling common mode noise associated with the ultrasound echo signal. Therefore, upon further consideration, a new ground(s) of rejection is made in view of Corl 2 and Hancock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793